Citation Nr: 1512778	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran served on active duty from September 1982 to March 1990 and from July 1992 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, granted service connection for hemorrhoids and assigned an initial noncompensable rating.  

In January 2014, the Board denied a compensable initial rating for hemorrhoids and remanded additional issues for further development.  The Veteran appealed the denial to the United States Court of Veterans Appeals (Court).  The additional issues addressed in the remand continued to be developed, and they are not ripe for appellate review. 

In October 2014, the Court granted a joint motion to vacate and remand the January 2014 denial of a compensable rating for hemorrhoids.  The issue has returned to the Board for action consistent with the joint motion instructions.   

In addition to the paper claims folder, pertinent evidence is found within the Virtual VA and Veterans Benefit Management System (VBMS) electronic records.  These electronic records have been considered in the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's hemorrhoids are manifested by no more than mild to moderate symptoms with subjective complaints of recurrent bleeding, and are not large/thrombotic, irreducible, or with excessive redundant tissue evidencing frequent recurrences; nor is there evidence of anal fissures or secondary anemia.

2. The most probative evidence shows that the symptoms attributable to hemorrhoids are contemplated by the schedular rating criteria; no additional symptoms appear that may only be attributable to the combined effects of all the Veteran's service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b); 4.31, 4.114, DC 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board discussed VCAA compliance in the appealed January 2014 decision.  The Veteran is not asserting any notification or assistance error occurred.  See October 2014 joint motion.  As discussed in the January 2014 Board decision, VA provided appropriate notification and assistance for the hemorrhoid clam.  

In compliance with the joint motion, the Board has carefully identified all of the Veteran's symptom descriptions and evaluated the probative value of his reports in light of the additional evidence.  The Board has also considered whether each symptom is attributable to a specific service-connected disability or arose from the combined effects of multiple service-connected disabilities.  The record is in substantial compliance with the October 2014 joint motion remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Accordingly, the Board concludes that VA's duties to the Veteran have been satisfied for the issue currently on appeal.  

Laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria, mild or moderate internal or external hemorrhoids warrant a noncompensable (0 percent) rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  With persistent bleeding and with secondary anemia, or with fissures, a 20 percent rating is warranted, which is the highest schedular rating under this DC.  38 C.F.R. § 4.114, DC 7336 (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Relevant medical evidence of record includes a November 2008 VA examination. 
At that time, the Veteran stated that his hemorrhoids had worsened over time, but did not provide any additional information.  External hemorrhoids were noted upon examination.  There were no fissures present.  The Veteran denied any fecal leakage.  The examiner found that this condition did not affect the Veteran's employment.  The February 2011 VA examination revealed no evidence of any hemorrhoids or fissures, and the Veteran denied fecal incontinence.

In addition to the medical evidence, the Veteran has submitted statements in support of his claim.  In the April 2009 notice of disagreement (NOD), the Veteran complained of frequent burning and bleeding.  He stated that he took sitz baths for the pain, and that suppositories and creams did not always provide relief.  He also stated that the hemorrhoids had affected his job on days that he had to do a lot of walking.  In the April 2010 Form 9, he stated that he sat on soft pillows and wore extra layers of clothing "to help with the bleeding."  He wrote: "I have been forced to change the type of undergarment I wear so my children don't see the blood stains."

Following a review of the examination reports and noted findings, the Board finds that a compensable evaluation for the Veteran's hemorrhoids is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7336 (2014).  The most probative medical evidence does not show that the Veteran's hemorrhoids are large or thrombotic, or that they are irreducible with excessive redundant tissue.  The February 2011 examiner did not diagnose hemorrhoids.  VA treatment records do not support the assertion that this condition has worsened since February 2011.  In fact, it appears that the Veteran has not received any medical treatment for his hemorrhoids during that time period.  Although hemorrhoids were noted at the VA examination in March 2013, the examiner specifically stated that fistula was not found and did not indicate the presence of significant symptoms associated with the condition.  

The Board acknowledges the Veteran's report that he experiences bleeding, but finds that the Veteran does not have persistent bleeding due to hemorrhoids.    Significant in this regard is the fact that no hemorrhoids were found on the February 2011 examination by the medical professional who was specifically looking for hemorrhoids.  The March 2013 VA examiner noted hemorrhoids, but did not relate any additional symptoms associated with it.  There is no indication that the Veteran's hemorrhoids in February 2008 were large or thrombotic, irreducible, or with redundant tissue.  Moreover, there was no evidence or complaints of fissures or anemia during either the February 2008 or the February 2011 VA examination.  The Veteran has received a significant amount of outpatient care, but there is no mention of hemorrhoid symptoms requiring treatment.  The Board finds that the Veteran's symptoms more closely approximate the mild and moderate symptoms described in the noncompensable rating evaluation than those symptoms required for a compensable rating under DC 7336.

The Veteran's statements with respect to the burning and bleeding due to hemorrhoids and the effect they have on his working are considered to be competent evidence because this symptom is within his personal experience.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there is a significant amount of clinical evidence reflecting that the hemorrhoids are asymptomatic or at most mild or moderate in severity.  There is no indication in the clinical evidence of need for exceptional treatment or a marked interference in his ability to work.  The Veteran's descriptions of hemorrhoid symptoms are not convincing and outweighed by the opinions of the February 2011 VA examiner, who thoroughly examined the Veteran and found no evidence of hemorrhoids, and the February 2008 VA examiner, who did not find bleeding, fissures, redundant tissue, thrombosis, or anemia.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent 

periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

As explained below, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability ratings for hemorrhoids inadequate, whether considering this disability alone or in connection with his additional service-connected disability.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The schedular criteria contemplate large or thrombotic irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences for a 10 percent rating and for hemorrhoids with persistent bleeding and secondary anemia or fissure a 20 percent rating.  38 C.F.R. § 4.114, DC 7336. 

The Veteran asserts that the severity of his rectal bleeding, pain, and burning symptoms are not adequately contemplated by the schedular rating criteria.  (See Veteran's statements from April 2009 and April 2010).  He stated that he had difficulty walking, frequent undergarments changes, and required rest on special seating.  He asserts these symptoms pose occupational interference not considered by the schedular rating criteria.  38 C.F.R. § 4.114, DC 7336. 

In determining the severity of the Veteran's hemorrhoids, the Board finds the clinical evidence highly probative due to its objectivity and recording by medical professionals.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The medical evidence indicates that the Veteran does not have clinically significant symptoms caused by hemorrhoids.  His genitourinary system was specifically evaluated in November 2008, February 2011, and March 2013.  These reports indicated that he had mild or asymptomatic hemorrhoids.  He has sought ongoing VA primary care for a variety of medical problems.  Review of the outpatient VA treatment records does not show that he is under active treatment for hemorrhoids.  The Board finds the reports (or lack thereof) given to treating clinicians especially probative since they are opportunities for him to freely identify any current symptoms.  It is reasonable to infer that his hemorrhoid symptoms are mild or non-concerning given the many opportunities he has had to relate such a concern to his treating clinicians.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  

As for occupational impairment, the February 2009 VA psychiatric examination suggests that hemorrhoids had no effect on his employment.  He reported being "laid off" and that the company was trying to find another job for him.  He further stated that he enjoyed the work, but did not find it challenging enough.  He also reported having good productivity at work.  Similarly, a March 2013 VA examination report indicates that the Veteran was unemployed due to psychiatric symptoms, rather than any physical disability.  The evidence of occupational interference attributable to hemorrhoids is limited to the Veteran's self reports.  He has not offered any objective evidence of sick days, promotions lost or other economic effect due to hemorrhoid symptoms.  

The Board rejects the Veteran's assertions that the severity of his hemorrhoid symptoms are not adequately contemplated by the schedular rating criteria.  38 C.F.R. § 4.114, DC 7336.  He has a natural pecuniary bias in the claim.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  His May 2009 assertion conflicts with the November 2008 VA examination suggesting minimal hemorrhoid symptoms and the February 2009 VA psychiatric examination suggesting that hemorrhoid symptoms posed no occupational impairment.  It also conflicts with the ongoing VA treatment records and subsequent VA genitourinary clinical evaluations, indicating asymptomatic or minimal symptoms.  The complaints and findings (and lack thereof) during medical treatment and examination are more probative and convincing than the statements made by the Veteran in an adjudication setting when he has a pecuniary interest in successfully prosecuting his claim.  The most probative evidence does not show that the Veteran has symptoms attributable to hemorrhoids that are not contemplated by the schedular rating criteria and warrant an extraschedular rating.  

Finally, the Board notes that under Johnson, supra, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, probative evidence indicates that the Veteran has asymptomatic or minimal hemorrhoid symptoms.  He is service-connected for numerous additional disabilities.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  (See also March 2013 VA general medical and psychiatric examination reports).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In summary, the schedular criteria are adequate for this claim.  (Further discussion of marked occupational interference or hospitalization is not needed since the schedular rating criteria are found to be adequate).  Referral for extraschedular consideration is denied.  38 C.F.R. § 3.321(b); Johnson, supra.

For all the foregoing reasons, the Board finds that the preponderance of evidence shows that the Veteran's hemorrhoids do not approximate the schedular or extraschedular criteria for a compensable rating in this case for any period of time on appeal.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to an initial compensable evaluation for hemorrhoids is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


